Exhibit 10.3

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of this
10th day of February, 2015 by and among Rite Aid Corporation, a Delaware
corporation (“Parent”), and certain persons listed on Schedule A hereto (such
persons, in their capacity as holders of Registrable Securities, the “Holders”
and each a “Holder”).

 

RECITALS

 

WHEREAS, Parent, Eagle Merger Sub 1 LLC, a Delaware limited liability company
and a wholly owned subsidiary of Parent, Eagle Merger Sub 2 LLC, a Delaware
limited liability company and a wholly owned subsidiary of Parent, TPG VI
Envision BL, LLC, a Delaware limited liability company (the “Blocker”), and
Envision Topco Holdings, LLC, a Delaware limited liability company (the
“Company”), have entered into that certain Agreement and Plan of Merger, dated
as of February 10, 2015 (as the same may be amended or supplemented from time to
time, the “Merger Agreement”), pursuant to which Parent is acquiring, directly
and indirectly, 100% of the outstanding limited liability company interests of
the Company and Blocker.  Capitalized terms used but not defined herein have the
meanings attributed thereto in the Merger Agreement.

 

WHEREAS, as more fully described in the Merger Agreement, at the Effective Time,
the Blocker Interest, Company Units and RSU’s of the Company are being converted
into the right to receive cash and shares of common stock, par value $1.00 per
share, of Parent (the “Shares”), on the terms and conditions set forth in the
Merger Agreement.

 

WHEREAS, Parent desires to enter into this Agreement with the Holders in order
to grant the Holders the registration rights described herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.                                           Definitions.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Board” shall mean the Board of Directors of Parent, or a duly authorized
committee thereof.

 

“Demand Registration” shall have the meaning set forth in Section 2(a).

 

“Demand Registration Statement” shall have the meaning set forth in
Section 2(b) herein.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

 

--------------------------------------------------------------------------------


 

“Lock-up Agreements” shall mean those certain Lock-up Agreements dated the date
hereof entered into by certain recipients of Shares pursuant to the Merger
Agreement.

 

“Piggyback Registration” shall have the meaning set forth in
Section 3(a) herein.

 

“Piggyback Registration Statement” shall have the meaning set forth in
Section 3(a) herein.

 

“Registrable Securities” shall mean the Shares acquired by the Holders pursuant
to the Merger Agreement, including any Shares acquired as a result of any
reclassification, recapitalization, stock split or combination, exchange or
readjustment of such Shares, or any stock dividend or stock distribution in
respect of such Shares, in each case whether now owned or hereinafter acquired;
provided, however, such Registrable Securities shall cease to be Registrable
Securities when (i) a registration statement with respect to the sale of such
Shares shall have become effective under the Securities Act and such Shares
shall have been disposed of in accordance with such registration statement;
(ii) such Shares shall have been sold in accordance with Rule 144 (or any
successor provision) under the Securities Act and new shares not bearing legends
restricting transfer shall have been delivered to the purchasers thereof (or, in
the case of book-entry shares, appropriate notifications shall have been made on
the books of Parent’s transfer agent); (iii) such Shares are immediately
transferrable by the Holders pursuant to Rule 144 of the Securities Act without
any volume or manner of sale restrictions or public information requirements
thereunder; or (iv) such Shares have ceased to be outstanding.

 

“Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement (including a Demand Registration
Statement and a Piggyback Registration Statement), including registration,
qualification, listing and filing fees (including, without limitation, all SEC
and FINRA filing fees), printing expenses, transfer agents and registrar’s fees
and expenses, fees and disbursements of counsel for Parent and all accountants
and other persons retained by Parent, any reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, all fees and
expenses of any special experts or other persons retained by Parent in
connection with any registration, all expenses related to the “road-show” for
any underwritten offering, including all travel, meals and lodging, and blue sky
(and other securities laws) fees and expenses associated with any registration
statement, as well as all internal fees and expenses of Parent.  In addition,
Parent shall pay or reimburse the Holders for the reasonable fees and expenses
of one law firm chosen by Holders of a majority of the Registrable Securities
included in any registration statement as their counsel. Nothing in this
definition shall impact any agreement on expenses between Parent and any
underwriter.

 

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
corresponding provision of succeeding law), and the rules and regulations
thereunder.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
stock transfer taxes, and other selling expenses associated with effecting any
sales of Registrable Securities under any registration statement which are not
included as Registration Expenses.

 

2

--------------------------------------------------------------------------------


 

“TPG” shall mean TPG VI Envision, L.P., TPG VI DE BDH, L.P., any successor
thereto, and Affiliates of TPG VI Envision, L.P., TPG VI DE BDH, L.P., TPG VI
Advisors, Inc. and TPG Global, LLC, considered together.

 

Section 2.                                           Demand Registration Rights.

 

(a)                                           Right to Request Registration or
Take-Down.  After the expiration of the lock-up period set forth in the Lock-Up
Agreement, if one or more Holders is not permitted to sell Registrable
Securities pursuant to Rule 144 of the Securities Act due to Parent’s failure to
comply with the public information requirements of Rule 144, such Holder(s) may,
by written notice to Parent, request (i) a registration statement (which may be
in the form of a shelf registration statement) filed by Parent under the
Securities Act to permit the sale of all or part of the Registrable Securities
(a “Demand Registration”) or (ii) at any time that a shelf registration
statement covering the Registrable Securities is effective, an offering of all
or part of the Registrable Securities covered by that shelf registration
statement (a “Demand Take-Down”); provided that the registration or offering is
for shares representing at least a majority of the Registrable Securities
outstanding at that time. If the Holder(s) so elect, by written notice to
Parent, Parent will use its reasonable best efforts to cause the Demand
Registration or Demand Take-Down, as the case may be, to be in the form of a
registered underwritten offering, which may include (at the option of the
requesting Holders) but is not limited to a block trade.

 

(b)                                           Demand Registration Statement or
Demand Take-Down. Parent shall use its reasonable best efforts to file, as soon
as reasonably practicable, after Parent’s receipt of any request for a Demand
Registration or Demand Take-Down, either (i) if Parent has no effective shelf
registration statement on file with the SEC at the time of a request for a
Demand Registration or Demand Take-Down, a shelf registration statement on
Form S-3 or, if Form S-3 is not available for use by Parent, such other form
under the Securities Act then available to Parent, registering for resale such
number of shares of Registrable Securities as the Holder(s) have requested to be
included in the Demand Registration or Demand Take-Down and have such
registration statement declared effective under the Securities Act as soon as
reasonably practicable after receiving a request for a Demand Registration or
Demand Take-Down, or (ii) if a Parent shelf registration statement covering
Registrable  Securities is effective at the time of a request for a Demand
Registration or Demand Take-Down,  a prospectus supplement covering such number
of shares of Registrable Securities as requested by the Holder(s) to be included
in the Demand Registration or Demand Take-Down; provided, in the case of clause
(ii), that Parent has previously filed and there remains effective a shelf
registration statement on Form S-3 or any successor form thereto then available
to Parent that permits the Demand Registration or Demand Take-Down without the
filing of a new registration statement.  Such registration statement referred to
in clauses (i) and (ii) above (including a prospectus, amendments and
supplements to such registration statement or prospectus, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference, if any, in such
registration statement) is hereinafter referred to as a “Demand Registration
Statement.”  Parent shall give written notice to each Holder that did not
initiate the Demand Registration at least 10 days prior to the initial filing of
a Demand Registration Statement (or three days prior to the commencement of an
underwritten offering if such Demand Registration is a Demand Take-Down) and,
subject to Section 2(e), shall include in such Demand

 

3

--------------------------------------------------------------------------------


 

Registration Statement or Demand Take-Down all Registrable Securities for which
Parent has received a written request from Holders.

 

(c)                                            Number of Demand Registrations or
Demand Take-Downs.  The Holder(s) shall be entitled to request a maximum of one
Demand Registration (which may be a Demand Take-Down) pursuant to
Section 2(a) hereof.  A registration shall not count as the permitted Demand
Registration or Demand Take-Down (i) until (A) the related Demand Registration
Statement has been declared effective by the SEC in the case of
Section 2(b)(i) above and, if an immediate takedown under a shelf registration
statement is contemplated thereunder, the prospectus supplement for such
offering has been filed, or (B) the filing of the prospectus supplement
contemplated in the case of Section 2(b)(ii) above, and (ii) unless the Demand
Registration Statement remains effective for the periods set forth in
Section 2(g) herein.

 

(d)                                           Selection of Underwriters. The
Holder(s) will have the right to select the managing underwriter and managers to
administer an offering pursuant to a Demand Registration Statement or a Demand
Take-Down, subject to the prior approval of Parent, which approval shall not be
unreasonably withheld, conditioned or delayed. The Holder(s) may not participate
in an offering hereunder unless such Holder(s) (a) agree to sell such
Registrable Securities on the basis provided in any underwriting agreement with
the underwriters and (b) complete and execute all questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up agreements and other
documents reasonably required under the terms of such underwriting arrangements
customary for selling stockholders to enter into in secondary underwritten
public offerings, provided that any underwriting agreement shall (i) contain
such representations and warranties by, and the other agreements on the part of,
Parent to and for the benefit of Holders as are customarily made by issuers to
selling stockholders in secondary underwritten public offerings  and
(ii) provide that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Holders (except, for the avoidance of
doubt, Holders are not entitled to receive opinions of counsel or comfort
letters to be delivered to underwriters pursuant to such conditions precedent).

 

(e)                                            Priority of Securities Offered
Pursuant to Demand Registrations and Take-Downs.  Parent and other holders of
equity securities of Parent shall have the right to participate in and include
any equity securities of Parent in a Demand Registration or Demand Take-Down,
subject to the priority provisions set forth in this Section 2(e).  If the
managing underwriter of a Demand Registration or Demand Take-Down shall advise
Parent that in its reasonable opinion the number of equity securities requested
to be included in such Demand Registration or Demand Take-Down exceeds the
number that can be sold in such offering without having an adverse effect on
such offering, including the price at which such equity securities can be sold,
then Parent shall include in such Demand Registration or Demand Take-Down the
maximum number of shares of equity securities that such underwriter or agent, as
applicable, advises can be so sold without having such adverse effect, allocated
(i) first, to Registrable Securities requested by the Holder(s) to be included
in such Demand Registration or Demand Take-Down (including all Holders that
initiated the Demand Registration or Demand Take-Down and any other Holder that
requests to be included in such Demand Registration or Demand Take-Down)
allocated among such requesting Holder(s) on a pro rata basis or in such other
manner as they may agree, provided that TPG may freely re-allocate any number of
Registrable Securities held by it (or any of its Affiliates) which may be
included in such Demand Registration to any of its Affiliates for

 

4

--------------------------------------------------------------------------------


 

purposes of determining the pro rata allocation of the securities to be included
in such Demand Registration, and (ii) second, among all shares of equity
securities of Parent requested to be included in such Demand Registration or
Demand Take-Down by any other persons (including securities to be sold for the
account of Parent) allocated among such persons on a pro rata basis or in such
manner as they may agree.

 

(f)                                             Restrictions on Demand
Registrations and Demand Take-Downs.  Parent may postpone the filing or the
effectiveness of a Demand Registration Statement or commencement of a Demand
Take-Down if, based on the good faith judgment of Parent’s Board of Directors,
such postponement is necessary in order to avoid premature disclosure of
material non-public information the Board of Directors, after consultation with
outside counsel to Parent, has in good faith determined would (i) be required to
be made in any Registration Statement or report filed with the SEC by Parent so
that such Registration Statement or report would not be materially misleading or
contain a material omission or misstatement if such information is not included,
(ii) such disclosure would not be required to be made at such time but for the
filing of such Registration Statement; and (iii) the Issuer has a bona fide
business purpose for not disclosing publicly; provided, however, that the
Holder(s) requesting such Demand Registration Statement or Demand Take-Down
shall be entitled, at any time after receiving notice of such postponement and
before such Demand Registration Statement becomes effective or before such
Demand Take-Down is commenced, to withdraw such request and, if such request is
withdrawn, such Demand Registration or Demand Take-Down shall not count as the
permitted Demand Registration or Demand Take-Down.  Parent shall provide prompt
written notice to such Holder(s) of (x) any postponement of the filing or
effectiveness of a Demand Registration Statement or commencement of a Demand
Take-Down pursuant to this Section 2(f), (y) Parent’s decision to file or seek
effectiveness of such Demand Registration Statement or commence such Demand
Take-Down following such postponement and (z) the effectiveness of such Demand
Registration Statement or commencement of such Demand Take-Down. Parent may
defer the filing or effectiveness of a particular Demand Registration Statement
or the commencement of a Demand Take-Down pursuant to this Section 2(f) only
once during any 12-month period. Notwithstanding the provisions of this
Section 2(f), Parent may not postpone the filing or effectiveness of a Demand
Registration Statement or the commencement of a Demand Take-Down past the date
that is forty-five (45) days after the date on which the Board of Directors
makes the determination that such matter should not be disclosed.

 

(g)                                            Effective Period of Demand
Registrations. After the Demand Registration filed pursuant to this Agreement
has become effective or a prospectus supplement contemplated in the case of
Section 2(b)(ii) hereof has been filed, Parent shall use its reasonable best
efforts to keep such Demand Registration Statement continuously effective until
all of the Registrable Securities covered by such Demand Registration Statement
have been sold pursuant to such Demand Registration Statement in accordance with
the plan of distribution set forth therein.

 

Section 3.                                           Piggyback Registration
Rights.

 

(a)                                           Right to Piggyback. After the
expiration of the lock-up period set forth in the Lock-Up Agreement, whenever
Parent proposes to publicly sell in an underwritten offering or register for
sale any of its equity securities, in either case pursuant to (i) a registration
statement under the Securities Act (other than a registration statement on
Form S-8 or Form S-4

 

5

--------------------------------------------------------------------------------


 

or a universal shelf registration statement on Form S-3 if such registration
statement is not being filed in connection with an underwritten offering, or, in
each case, pursuant to any similar successor forms thereto), or (ii) a
prospectus supplement covering its equity securities; provided, in the case of
clause (ii), that Parent has previously filed and there remains effective a
shelf registration statement on Form S-3 or any successor form thereto then
available to Parent that permits the registered underwritten offering without
the filing of a new registration statement (such registration statement referred
to in clause (i) and (ii) above, including a prospectus, amendments and
supplements to such registration statement or prospectus, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference, if any, in such
registration statement, being hereinafter referred to as a “Piggyback
Registration Statement”), whether for its own account or for the account of one
or more securityholders of Parent (a “Piggyback Registration”), Parent shall
give written notice to each Holder as soon as reasonably practicable but in no
event less than ten business days prior to the initial filing of such Piggyback
Registration Statement (or three days prior to the date of the commencement of
any such offering if such Piggyback Registration is conducted as an underwritten
offering) of its intention to effect such sale or registration and, subject to
Sections 3(b) and 3(c) hereof, shall include in such Piggyback Registration
Statement all Registrable Securities with respect to which Parent has received a
written request from Holders. A Holder’s right to participate in any Piggyback
Registration pursuant to an underwritten offering shall be conditioned on the
Holder entering into an underwriting agreement in customary form and acting in
accordance with the terms and conditions thereof, provided that any underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, Parent to and for the benefit of Holders as are
customarily made by issuers to selling stockholders in secondary underwritten
public offerings  and (ii) provide that any or all of the conditions precedent
to the obligations of such underwriters under such underwriting agreement also
shall be conditions precedent to the obligations of such Holders (except, for
the avoidance of doubt, Holders are not entitled to receive opinions of counsel
or comfort letters to be delivered to underwriters pursuant to such conditions
precedent).

 

(b)                                           Priority of Securities Offered
Pursuant to Primary/SecondaryPiggyback Registrations. If a Piggyback
Registration is initiated as an underwritten primary registration on behalf of
Parent, and the managing underwriter advises Parent that in its reasonable
opinion the number of equity securities requested to be included in such
registration exceeds the number that can be sold in such offering without having
an adverse effect on such offering, including the price at which such equity
securities can be sold, then Parent shall include in such registration the
maximum number of shares that such underwriter advises can be so sold without
having such adverse effect, allocated (i) first, to the equity securities Parent
proposes to sell, (ii) second, among Holders that request to be included in such
Piggyback Registration, pro rata among the Holders on the basis of the
percentage of the then outstanding shares requested to be registered by them or
on such basis as the Holders may otherwise agree among themselves and Parent,
provided that TPG may freely re-allocate any number of Registrable Securities
held by it (or any of its Affiliates) which may be included in such Demand
Registration to any of its Affiliates for purposes of determining the pro rata
allocation of the securities to be included in such Demand Registration, and
(iii) third, among other security holders of Parent, pro rata among such
holder(s) on the basis of the percentage of the then outstanding shares
requested to be registered by them or on such basis as such holder(s) may agree
among themselves and the Parent.

 

6

--------------------------------------------------------------------------------


 

(c)                                            Priority of Securities Offered
Pursuant to Secondary Piggyback Registrations.  If a Piggyback Registration is
initiated as a secondary underwritten registration on behalf of a holder of
Parent’s securities other than a Holder, and the managing underwriter advises
Parent that in its reasonable opinion the number of securities requested to be
included in such registration exceeds the number that can be sold in such
offering without having an adverse effect on such offering, including the price
at which such securities can be sold, then Parent shall include in such
registration the maximum number of shares that such underwriter advises can be
so sold without having such adverse effect, allocated (i) first, to the
securities requested to be included therein by the holder(s) requesting such
registration, (ii) second, among the Holders that request to be included in such
Piggyback Registration, pro rata among the Holders on the basis of the
percentage of the then outstanding shares requested to be registered by them or
on such basis as the Holders may otherwise agree among themselves and Parent,
provided that TPG may freely re-allocate any number of Registrable Securities
held by it (or any of its Affiliates) which may be included in such Demand
Registration to any of its Affiliates for purposes of determining the pro rata
allocation of the securities to be included in such Demand Registration, and
(iii) third, among Parent and other security holders of Parent, pro rata among
such holder(s) and Parent on the basis of the percentage of the shares requested
to be registered by them or on such basis as such holder(s) may agree among
themselves and the Parent.

 

Section 4.                                           Registration Procedures.

 

(a)                                           In connection with the filing of
any registration statement pursuant to this Agreement (including any Demand
Registration Statement or any Piggyback Registration Statement), Parent shall
use its reasonable best efforts to, as promptly as reasonably practicable:

 

(i)                                     prepare and file with the SEC (in any
event no later than thirty (30) days after a request for a Demand Registration
on Form S-3 or ninety (90) days after a request for a Demand Registration on
Form S-1, subject to the restrictions set forth in Section 2(f)) the requisite
registration statement (including a prospectus therein and any supplement
thereto and all exhibits and financial statements required by the SEC to be
filed therewith) to effect such registration and use its reasonable best efforts
to cause such registration statement to become effective, and before filing such
registration statement or any amendments or supplements thereto, provide to one
representative on behalf of all Holders included in such registration statement
(to be chosen by Holders of a majority of Registrable Securities to be included
in such registration statement) and any managing underwriter(s), copies of all
such documents proposed to be filed or furnished, including documents
incorporated by reference, and the representative and the managing
underwriter(s) shall have the opportunity to review and comment thereon, and
Parent will make such changes and additions thereto as may reasonably be
requested by the representative and the managing underwriter(s) prior to such
filing, unless Parent reasonably objects to such changes or additions, provided
that such opportunity to review and comment shall not apply to any reports filed
by Parent in the ordinary course of business pursuant to the Exchange Act;

 

(ii)                                  prepare and file with the SEC (and subject
to the review and comment provisions set forth in paragraph 4(a)(i) above) such
pre- and post-effective amendments and supplements to such registration
statement and the prospectus used in

 

7

--------------------------------------------------------------------------------


 

connection therewith or any Free Writing Prospectus as may be required by
applicable securities laws or reasonably requested by a Holder or any managing
underwriter(s) to maintain the effectiveness of such registration and to comply
with the provisions of applicable securities laws with respect to the
disposition of all securities covered by such registration statement during the
period in which such registration statement is required to be kept effective;

 

(iii)                               furnish to each Holder of the securities
being registered and each managing underwriter without charge, such number of
conformed copies of such registration statement and of each such amendment and
supplement thereto (in each case including all exhibits other than those which
are being incorporated into such registration statement by reference and that
are publicly available), such number of copies of the prospectus contained in
such registration statement and any other prospectus filed under Rule 424 under
the Securities Act in conformity with the requirements of the Securities Act,
and such other documents, as the Holders and any managing underwriter(s) may
reasonably request;

 

(iv)                              register or qualify all Registrable Securities
under such other securities or “blue sky” laws of such jurisdictions as the
Holders and any managing underwriter(s) may reasonably request, except that
Parent shall not for any such purpose be required to qualify generally to do
business as a foreign company in any jurisdiction where it would not otherwise
be required to qualify but for this Section 4(a)(iv), or to consent to general
service of process in any such jurisdiction, or to be subject to any material
tax obligation in any such jurisdiction where it is not then so subject;

 

(v)                                 promptly notify the Holders and any managing
underwriter(s) at any time when Parent becomes aware that a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made, and, to promptly prepare and furnish without charge to the
Holders and any managing underwriter(s) a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made;

 

(vi)                              provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;

 

(vii)                           cooperate with the Holders and any managing
underwriter(s) to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold, and enable certificates for such
Registrable Securities to be issued

 

8

--------------------------------------------------------------------------------


 

for such number of shares and registered in such names as the Holders and any
managing underwriter(s) may reasonably request;

 

(viii)                        list all Registrable Securities covered by such
registration statement on any securities exchange on which any such class of
securities is then listed and cause to be satisfied all requirements and
conditions of such securities exchange to the listing of such securities that
are reasonably within the control of Parent;

 

(ix)                              notify each Holder and any managing
underwriter(s), promptly after it shall receive notice thereof, of the time when
such registration statement, or any post-effective amendments to the
registration statement, shall have become effective;

 

(x)                                 to make available to each Holder whose
Registrable Securities are included in such registration statement and any
managing underwriter(s) as soon as reasonably practicable after the same is
prepared and publicly distributed, filed with the SEC, or received by Parent, an
executed copy of each letter written by or on behalf of Parent to the SEC or the
staff of the SEC (or other governmental agency or self-regulatory body or other
body having jurisdiction, including any domestic or foreign securities
exchange), and any item of correspondence received from the SEC or the Staff of
the SEC (or other governmental agency or self —regulatory body or other body
having jurisdiction, including any domestic or foreign securities exchange), in
each case relating to such registration statement.  Parent will as soon as
reasonably practicable notify the Holders and any managing underwriter(s) of the
effectiveness of such registration statement or any post-effective amendment or
the filing of the prospectus supplement contemplated herein.  Parent will as
soon as reasonably practicable respond reasonably and completely to any and all
comments received from the SEC or the Staff of the SEC, with a view towards
causing such registration statement or any amendment thereto to be declared
effective by the SEC as soon as reasonably practicable and shall file an
acceleration request as soon as reasonably practicable following the resolution
or clearance of all SEC comments or, if applicable, following notification by
the SEC that any such registration statement or any amendment thereto will not
be subject to review;

 

(xi)                              advise each Holder and any managing
underwriter(s), promptly after it shall receive notice or obtain knowledge
thereof, of (A) the issuance of any stop order, injunction or other order or
requirement by the SEC suspending the effectiveness of such registration
statement or the initiation or threatening of any proceeding for such purpose
and use its reasonable best efforts to prevent the issuance of any stop order,
injunction or other order or requirement or to obtain its withdrawal if such
stop order, injunction or other order or requirement should be issued, (B) the
suspension of the registration of the subject shares of the Registrable
Securities in any state jurisdiction and (C) the removal of any such stop order,
injunction or other order or requirement or proceeding or the lifting of any
such suspension;

 

(xii)                           upon execution of confidentiality agreements in
form and substance reasonably satisfactory to Parent, make available for
inspection by one representative on behalf of all Holders included in a
registration statement whose Registrable Securities are included in such
registration statement (to be chosen by

 

9

--------------------------------------------------------------------------------


 

Holders of a majority of Registrable Securities to be included in such
registration statement) and any managing underwriter(s), and any attorney,
accountant or other agent retained by any such Holder or underwriters, at
reasonable times and in a reasonable manner, all pertinent financial and other
records and corporate documents of Parent, and cause the Parent’s officers,
directors and employees to supply all information reasonably requested by any
such Holder, sales or placement agent, underwriter, attorney, accountant or
agent to conduct a reasonable investigation within the meaning of Section 11 of
the Securities Act  that is customary for a participant in a securities offering
in connection with such registration statement; provided that the foregoing
investigation and information gathering shall be coordinated on behalf of such
parties by one firm of counsel designated by and on behalf of such parties;

 

(xiii)                        if requested by any Holder of Registrable
Securities named in such registration statement or any managing underwriter(s),
promptly incorporate in a prospectus supplement or post-effective amendment such
information as such Holder or managing underwriter(s) reasonably requests to be
included therein, including, without limitation, with respect to the Registrable
Securities being sold by such Holder, the purchase price being paid therefor by
any underwriters and with respect to any other terms of an underwritten offering
of the Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

 

(xiv)                       cooperate with each Holder and any managing
underwriter(s) participating in the disposition of such Registrable Securities
and their respective counsel in connection with any filings required to be made
with the Financial Industry Regulatory Authority;

 

(xv)                          in the case of an underwritten offering, (i) enter
into such customary agreements (including an underwriting agreement in customary
form), (ii) take all such other actions as the managing
underwriter(s) reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
causing senior management and other Parent personnel to reasonably cooperate
with the Holder(s) whose Registrable Securities are included in a registration
statement and the underwriter(s) in connection with performing due diligence)
and (iii) cause its counsel to issue opinions of counsel addressed and delivered
to the underwriter(s) in form, substance and scope as are customary in
underwritten offerings, subject to customary limitations, assumptions and
exclusions;

 

(xvi)                       in the case of an underwritten offering, use its
reasonable best efforts to cause members of senior management of Parent to be
available to participate in, and to reasonably cooperate with the managing
underwriter(s) in connection with customary marketing activities (including
select conference calls, one-on-one meetings with prospective purchasers and
road shows); and

 

(xvii)                    if requested by the managing underwriter(s) of an
underwritten offering, use reasonable best efforts to cause to be delivered,
upon the pricing of any underwritten offering, and at the time of closing of a
sale of Registrable Securities

 

10

--------------------------------------------------------------------------------


 

pursuant thereto, “comfort” letters from Parent’s independent registered public
accountants addressed to the underwriter(s) stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the SEC thereunder, and otherwise in
customary form and covering such financial and accounting matters as are
customarily covered by “comfort” letters of the independent registered public
accountants delivered in connection with primary underwritten public offerings.

 

(b)                                           As a condition precedent to the
obligations of Parent to file any registration statement covering Registrable
Securities, each Holder shall furnish in writing to Parent such information
regarding such Holder (and any of its Affiliates), the Registrable Securities to
be sold, the intended method of distribution of such Registrable Securities and
such other information requested by Parent as is reasonably necessary or
advisable for inclusion in the registration statement relating to such offering
pursuant to the Securities Act.

 

Each Holder agrees by acquisition of the Registrable Securities that (i) upon
receipt of any notice from Parent of the happening of any event of the kind
described in Section 4(a)(v), such Holder shall forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 4(a)(v); (ii) upon receipt of any notice from Parent of the happening of
any event of the kind described in clause (A) of Section 4(a)(xii), such Holder
shall discontinue its disposition of Registrable Securities pursuant to such
registration statement until such Holder’s receipt of the notice described in
clause (C) of Section 4(a)(xii); and (iii) upon receipt of any notice from
Parent of the happening of any event of the kind described in clause (B) of
Section 4(a)(xii), such Holder shall discontinue its disposition of Registrable
Securities pursuant to such registration statement in the applicable state
jurisdiction(s) until such Holder’s receipt of the notice described in clause
(C) of Section 4(a)(xii).  The length of time that any registration statement is
required to remain effective shall be extended by any period of time that such
registration statement is unavailable for use pursuant to this paragraph,
provided in no event shall any registration statement be required to remain
effective after the date on all Registrable Securities cease to be Registrable
Securities.

 

Section 5.                                           Indemnification.

 

(a)                                           Indemnification by Parent.  Parent
agrees to indemnify, hold harmless and reimburse, to the fullest extent
permitted by law, each Holder, its partners, officers, directors, employees,
advisors, representatives and agents, and each Person, if any, who controls such
Holder within the meaning of the Securities Act or the Exchange Act, against any
and all losses, penalties, liabilities, claims, damages and expenses, joint or
several (including, without limitation, reasonable attorneys’ fees and any
expenses and reasonable costs of investigation), as incurred, to which the
Holders or any such indemnitees may become subject under the Securities Act or
otherwise, insofar as such losses, penalties, liabilities, claims, damages and
expenses (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the registration statement under
which such Registrable Securities were registered and sold under the Securities
Act, any preliminary prospectus, final prospectus, free writing prospectus or
summary

 

11

--------------------------------------------------------------------------------


 

prospectus contained therein, or any amendment or supplement thereto, or arising
out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or any violation of the Securities Act or state securities laws or
rules thereunder by Parent relating to any action or inaction by Parent in
connection with such registration; provided, however, that Parent shall not be
liable in any such case to the extent that any such loss, penalty, liability,
claim, damage (or action or proceeding in respect thereof) or expense arises out
of or is based upon an untrue statement or alleged statement or omission or
alleged omission made in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with written information about a Holder which is
furnished to Parent by such Holder specifically for use in such registration
statement. This indemnity shall be in addition to any liability Parent may
otherwise have.  Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Holder or any indemnified
party and shall survive the transfer of such securities by such Holder.

 

(b)                                           Indemnification by the Holders. 
Each Holder agrees to indemnify and hold harmless (in the same manner and to the
same extent as set forth in Section 5(a)) Parent, each member of the Board, each
officer, employee and agent of Parent and each other Person, if any, who
controls any of the foregoing within the meaning of the Securities Act or the
Exchange Act, with respect to any untrue statement or alleged untrue statement
of a material fact in or omission or alleged omission to state a material fact
from such registration statement, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information about such Holder furnished to Parent by
such Holder specifically for inclusion in such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement and has not been corrected in a subsequent registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto prior to or concurrently with
the sale of the Registrable Securities to the Person asserting the claim;
provided, however, that Holder shall not be liable for any amounts in excess of
the net proceeds received by such Holder from sales of Registrable Securities
pursuant to the registration statement to which the claims relate, and provided,
further, that the obligations of the Holders shall be several and not joint and
several. This indemnity shall be in addition to any liability Holder may
otherwise have.  Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of Parent or any indemnified party and
shall survive the transfer of such securities by Parent.

 

(c)                                            Notices of Claims, etc.  Promptly
after receipt by an indemnified party of notice of the commencement of any
action or proceeding involving a claim referred to in the preceding paragraphs
of this Section 5, such indemnified party shall, if a claim in respect thereof
is to be made against an indemnifying party, give written notice to such
indemnifying party of the commencement of such action; provided, however, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under the preceding paragraphs
of this Section 5, except to the extent that the indemnifying party is
materially prejudiced by such failure to give notice.  In case any such action
is brought against an

 

12

--------------------------------------------------------------------------------


 

indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
with respect to such claim, such indemnified party shall permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person within a reasonable time
after receipt of notice of such claim from the Person entitled to
indemnification hereunder.  If such defense is not assumed by the indemnifying
party as permitted hereunder, the indemnifying party will not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent will not be unreasonably withheld, conditioned or delayed). 
If such defense is assumed by the indemnifying party pursuant to the provisions
hereof, such indemnifying party shall not settle or otherwise compromise the
applicable claim unless (i) such settlement or compromise contains a full and
unconditional release of the indemnified party of all liability in respect to
such claim or litigation or (ii) the indemnified party otherwise consents in
writing.  An indemnifying party who is not entitled to, or elects not to, assume
the defense of a claim will not be obligated to pay the fees and expenses of
more than one counsel (plus local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.

 

The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party and shall survive the transfer of securities.

 

(d)                                           Contribution.  If, for any reason,
the foregoing indemnity is unavailable, or is insufficient to hold harmless an
indemnified party, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of the loss, claim, damage
or expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the indemnified party, and the relative benefits
received by the indemnifying party and the indemnified party, as well as any
other relevant equitable considerations.  No indemnified party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any indemnifying party
who was not guilty of such fraudulent misrepresentation.  In connection with any
registration statement filed with the SEC by Parent, the relative fault of the
indemnifying party on the one hand and of the indemnified person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  Notwithstanding the provisions of this Section, no
Holder shall be required to contribute an amount greater than the net proceeds
received by such Holder from sales of Registrable Securities pursuant to the
registration statement to which the claims relate (after taking into

 

13

--------------------------------------------------------------------------------


 

account the amount of damages which such Holder has otherwise been required to
pay by reason of any and all untrue or alleged untrue statements of material
fact or omissions or alleged omissions of material fact made in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto related to such sale of Registrable Securities).

 

(e)                                            No Exclusivity.  The remedies
provided for in this Section 5 are not exclusive and shall not limit any rights
or remedies which may be available to any indemnified party at law or in equity
or pursuant to any other agreement.

 

Section 6.                                           Covenants Relating To
Rule 144.  Parent shall use its reasonable best efforts to file any reports
required to be filed by it under the Securities Act and the Exchange Act and to
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable Holders to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 under the Securities Act, as such rule may be
amended from time to time.  Parent shall, in connection with any sale, transfer
or other disposition by any Holder of any Shares pursuant to Rule 144
promulgated under the Securities Act, promptly cause the timely preparation and
delivery of certificates representing the Shares to be sold and the removal of
any legend restricting transfers of the Shares, and enable certificates for such
Shares to be issued (or, in the case of book-entry shares, make or cause to be
made appropriate notifications on the books of Parent’s transfer agent) for such
number of shares and registered in such names as the Holders may reasonably
request and to provide a customary opinion of counsel required by Parent’s
transfer agent.

 

Section 7.                                           Miscellaneous.

 

(a)                                           Other Registrations.  Parent shall
not enter into any agreement with respect to its equity securities that
adversely affects the priorities of the Holders in the event of an underwriter
cut-back as set forth in Section 2(e), 3(b) and 3(c) herein.

 

(b)                                           Termination; Survival.  The rights
of each Holder under this Agreement shall terminate upon the date that all of
the Registrable Securities held by such Holder cease to be Registrable
Securities, subject to the extension provisions provided for in
Section 4(b) herein. Notwithstanding the foregoing, the obligations of the
parties under Section 4(a)(ix), 5, 6 and this Section 7 shall survive the
termination of this Agreement.

 

(c)                                            Governing Law.  This Agreement
and any dispute, controversy or claim, whether sounding in contract or tort,
arising out of or relating to this Agreement, shall be governed by and construed
in accordance with the Laws of the State of Delaware without regard to its
principles of conflict of laws that could mandate the application of the laws of
another jurisdiction.

 

(d)                                           Consent to Jurisdiction; Venue;
Waiver of Jury Trial.  Each party hereto irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware and any state
appellate court within the state of Delaware or, in the event that exclusive
jurisdiction is vested with regard to any claim in the federal courts, any
federal court sitting in the State of Delaware (any such court, a “Delaware
Court”), for the purposes of any

 

14

--------------------------------------------------------------------------------


 

suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby.  Parent irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby in a Delaware
Court, and hereby and thereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum. 
EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(a).

 

(e)                                            Entire Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter contained herein, and it supersedes all prior and contemporaneous
agreements, representations and understandings of the parties, express or
implied, oral or written.

 

(f)                                             Amendments and Waivers.  The
provisions of this Agreement may be amended or waived at any time only by the
written agreement of Parent and the Holders of a majority of the Registrable
Securities then outstanding.  Any waiver, permit, consent or approval of any
kind or character on the part of any such Holders of any provision or condition
of this Agreement must be made in writing and shall be effective only to the
extent specifically set forth in writing.  Any amendment or waiver affected in
accordance with this paragraph shall be binding upon Parent and each Holder of
Registrable Securities.  Notwithstanding the foregoing, no amendments may be
made to this Agreement that adversely affect any Holder in a manner different
than any other Holder without such Holder’s prior written consent.

 

(g)                                            Assignment.  Except as set forth
herein, the rights and obligations of a Holder under this Agreement shall not be
assignable by such Holder without prior, express written consent of Parent. 
Notwithstanding the foregoing, the rights and obligations of any Holder may be
assigned to any transferee permitted to receive Shares pursuant to the Lock-up
Agreement.  This rights and obligations of the Parent under this Agreement shall
not be assignable by the Parent without the consent of Holders of a majority of
Registrable Securities then outstanding.

 

(h)                                           Binding Effect.  This Agreement
shall be binding upon, and inure to the benefit of, the legal representatives,
heirs, successors and assigns of the respective parties.

 

(i)                                               Expenses.  All Registration
Expenses incurred in connection with any registration statement under this
Agreement shall be borne by Parent.  All Selling Expenses

 

15

--------------------------------------------------------------------------------


 

relating to securities registered on behalf of the Holders shall be borne by the
Holders of the Registrable Securities included in such registration.  The
obligation of the Parent to bear the expenses provided for in this paragraph
shall apply irrespective of whether a registration statement becomes effective,
is withdrawn or suspended, or converted to any other form of registration and
irrespective of when any of the foregoing shall occur.

 

(j)                                              Counterparts.  This Agreement
may be executed in one or more counterparts (including by facsimile), all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties to this
Agreement.  Electronic or facsimile signatures shall be deemed to be original
signatures.

 

(k)                                           Severability.  The parties agree
that if any part, term or provision of this Agreement shall be found invalid,
illegal or unenforceable in any respect by any court of law of competent
jurisdiction, the remaining provisions shall be severable, valid and enforceable
in accordance with their terms, and any such invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render illegal or
unenforceable such provision in any other jurisdiction.

 

(l)                                               Notices.  Notice from a party
to another party hereto relating to this Agreement shall be deemed effective if
made in writing and delivered to the recipient’s address or telecopy number set
forth below by any of the following means: (i) hand delivery, (ii) registered or
certified mail, postage prepaid, with return receipt requested, (iii) Federal
Express, UPS, DHL, or like nationally recognized overnight courier service that
provides proof of delivery, (iv) facsimile with a confirmation and followed by
regular mail delivery of a copy thereof or (v) electronic mail with a
confirmation and followed by regular mail delivery of a copy thereof.  Notice
made in accordance with this Section 7(l) shall be deemed delivered on receipt
if delivered by hand or transmission if sent by telecopy with a confirmation of
transmission, on the third Business Day after mailing if mailed by registered or
certified mail, or the next Business Day after deposit with an overnight courier
service if delivered for next day delivery.

 

If to a Holder, to the address indicated for such Holder in Schedule A hereto
with a copy (which shall not constitute notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention:                      Paul J. Shim (pshim@cgsh.com)
                                                                            
Paul M. Tiger (ptiger@cgsh.com)

 

If to Parent, as follows:

 

16

--------------------------------------------------------------------------------


 

Rite Aid Corporation

30 Hunter Lane

Camp Hill, Pennsylvania 17011

Attention:  Marc Strassler

Facsimile:  717-760-7867

Email:  mstrassler@riteaid.com

Telephone:  717- 975-5833

 

With a copy to (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention:                      Stacy J. Kanter (stacy.kanter@skadden.com)

                                                                            
Michael J. Zeidel (michael.zeidel@skadden.com)

 

Any party may, from time to time, by written notice to the other parties,
designate a different address, which shall be substituted for the one specified
above for such party.

 

(m)                                       Specific Performance.  The parties
agree that irreparable damage may occur in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which they are entitled at law or in equity.

 

(n)                                           No Waiver.  No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

[Signatures Appear on the Following Page]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

 

 

PARENT:

 

 

 

 

 

 

 

 

RITE AID CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Darren W. Karst

 

 

 

Name: Darren W. Karst

 

 

 

Title: EVP, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

 

HOLDERS:

 

 

 

 

 

 

 

 

ENVISION RX OPTIONS HOLDINGS INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas J. Welsh

 

 

 

Name: Thomas J. Welsh

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

TPG VI DE BDH, L.P.

 

 

 

 

 

 

 

 

By: TPG Advisors VI, Inc., its general partner

 

 

 

 

 

 

 

 

By:

/s/ Ronald Cami

 

 

 

Name: Ronald Cami

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

TPG VI ENVISION, L.P.

 

 

 

 

 

 

 

 

By: TPG VI AIV SLP SD, L.P., its general partner

 

 

 

 

 

 

 

 

By: TPG VI AIV SLP SD Advisors, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Ronald Cami

 

 

 

Name: Ronald Cami

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Schedule A

 

The Holders

 

Name of
Holder

 

Number of
Shares of
Company
Stock Held(1)

 

Address of Holder

 

Email Address of Holder

 

 

 

 

 

 

 

TPG VI Envision, L.P.

 

 

 

c/o TPG Capital, L.P.
301 Commerce Street, Suite 3300
Fort Worth, Texas 76102
Attention: Ronald Cami

 

TPGLegalDept@TPG.com

 

 

 

 

 

 

 

TPG VI DE BDH, L.P.

 

 

 

c/o TPG Capital, L.P.
301 Commerce Street, Suite 3300
Fort Worth, Texas 76102
Attention: Ronald Cami

 

TPGLegalDept@TPG.com

 

 

 

 

 

 

 

Envision Rx Options Holdings Inc.

 

 

 

8921 Canyon Falls Blvd.
Suite 100
Twinsburg, Ohio 44087
Attention: Thomas J. Welsh

 

bk2029@aol.com kmnagle1@aol.com jmindala@aol.com

 

--------------------------------------------------------------------------------

(1)  To be completed at Closing.

 

Sch. A-1

--------------------------------------------------------------------------------